Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022 has been entered.
 Claim Status
	Claims 1-13 are currently active in the application with claim 1 being amended by the Applicant.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 12 contains “colling” wherein “cooling” is believed to be what’s intended.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the impurities" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: screw conveyor in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	Regarding claim 1, the instant claim contains “means for driving” which is found in the published specification in paragraph [0045] to include an electrical motor and mechanical linkage.
	The instant claim also is to “means for heating” wherein “Joule effect” is defined by the specification as electrical.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an impurity elimination unit for eliminating impurities in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Paragraph [0020] details that the elimination means may comprise a cracking unit.
	Regarding claims 3 and 4 state “sealed connection means” which is identified within the specification as possibly including an airlock.
	Regarding Claim 5, the instant claim presents “cracking means for cracking” in line 2 in which paragraph [0054] identifies a furnace.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iraola et al. (EP 2 690 162) hereafter Iraola and further in view of Lepez (US 2014/0284198) and Dinnematin (US 2010/0276271).
	Considering Claims 1, 3-5, 12 and 13, Iraola discloses a system for treating a synthesis gas generated from various sources such as pyrolysis of MSW (or RDF) and industrial waste (divided solids) having a high carbon content and containing tars and particles (impurities)  [0001] - [0005] and [0016] wherein the tars are cracked [0006] to [0009] and therefore the system of Iraola discloses an “elimination unit”.  Applicant’s definition of dihydrogen gas in paragraph 
	Iraola does not disclose the pyrolysis device that generates the synthesis gas with a cooling unit for cooling solid residues.
	Lepez discloses a device (Fig.) which pyrolyzes divided solids to generate a pyrolysis gas comprising hydrogen (dihydrogen) [0023] wherein the device comprises an inlet sealed to a screw feeder (having a rotating screw) including drive motor (conveyor means) to supply the divided solids to the pyrolysis reactor and wherein the screw feeder is fitted with an electrical heater (Joule effect) [0026] – [0030] wherein the reactor comprises an enclosure having an inlet (item 14) and outlet for discharging the gas (item 31) and a low outlet (item 30) for collecting solids [0045].  The system is designed to prevent the introduction of oxygen [0045].  As the unit (item 30) is not heated, it’s contents would naturally lose heat to the surroundings thereby cooling the unit and the solid residues within.
	Dinnematin discloses a pyrolysis device wherein carbon-containing solids such as plastics and rubber (RDF) are introduced into a pyrolysis reactor equipped with an internal conveyor and having an airtight seal wherein the solids are converted to a gaseous product and a solid residue (Claims 1 and 19) without the introduction of air [0041] and wherein the solid residues are removed with a screw conveyor equipped with a cooling sleeve and are thereby cooled and supplied to a bin [0019] and [0042].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to provide the device of Lepez to provide the pyrolysis gas to the system of Iraola for generating the dihydrogen and also for providing the cooling jacket of Dinnematin for cooling the solid residue.
Regarding limitations recited in claims 1 and 12 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
	
Claim 2, 6-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iraola et al. (EP 2 690 162) hereafter Iraola in view of Lepez (US 2014/0284198) and Dinnematin (US 2010/0276271) as applied to Claim 1 and further in view of Lewis (US 2002/0048545).
	Considering Claims 2, 6-9 and 11, the significance of Iraola and Lepez as applied to claim 1 is explained above.
	Iraola does not disclose a purification system.
	Lewis discloses a system for producing synthesis gas from organic waste such as municipal waste by subjecting the waste to pyrolysis [0025]-[0031] wherein the waste is pyrolyzed to a gas in a first reactor which is supplied to a second pyrolysis reactor before being filtered [0031] and [0032] with carbon filled filters fitted to the gas discharge from the second reactor [0038] (active carbon filter) wherein a portion of the carbon dioxide produced during the pyrolysis is recovered and supplied to the second pyrolysis reactor [0032].  The instant specification defines the meaning of “the second outlet” wherein the gas exits the cracking device [0050].  The gas stream may then be supplied to a series of scrubbers [0032].  The combination of filters and scrubbers represent a single purification stage.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to attach the purification system of Lewis to the discharge of the tar cracker of Iraola to capture solid carbon and carbon dioxide which is then utilized in the tar cracker.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iraola et al. (EP 2 690 162) hereafter Iraola in view of Lepez (US 2014/0284198), Dinnematin (US 2010/0276271) and Lewis (US 2002/0048545) as applied to Claims 1 and 2 and further in view of Muradov (US 2007/0111051).
	Considering Claim 10, the significance of Iraola and Lepez as applied to claims 1 and 2 is explained above.
	Iraola and Lepez do not disclose the use of a pressure swing adsorption system to purify the pyrolysis gas.
	Muradov discloses a process for producing hydrogen (dihydrogen) by the pyrolysis and cracking of hydrocarbon fuels [0009] and wherein the pyrolysis gas is subjected to any separation/purification process such as pressure swing adsorption (PSA) to purify the hydrogen [0022].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the PSA system of Muradov into the system of Iraola, Lepez and Lewis to further purify the hydrogen to at least 99.0% as taught by Muradov [0022].
Response to Arguments
Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments as to the cooling unit have been addressed above, no other arguments were presented.  As for the solid residue being useful as fuel is immaterial as the instant invention is to an apparatus.
Conclusion
Claims 1-13 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732